Citation Nr: 0216765	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of degenerative disc disease of 
the lumbar spine with lumbar strain (DDD).

2. Entitlement to an effective date prior to April 8, 1996 
for an evaluation of 60 percent for DDD.

3. Entitlement to an effective date prior to April 8, 1996 
for a total disability evaluation for compensation 
purposes on the basis of individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA)  Regional Office (RO) in Waco, Texas. 

In June 1983, the RO increased the evaluation of DDD to 20 
percent, effective November 1, 1982.  The RO received a claim 
for increase on April 8, 1996.  In May 1996, the RO continued 
the 20 percent evaluation for DDD. 

In June 1997, the veteran, with the assistance of his 
accredited representative, appeared at the Waco RO and 
testified at a personal hearing before a Hearing Officer.  A 
transcript of the hearing has been associated with the claims 
file.

In August 1997, the RO increased the evaluation of DDD to 40 
percent, effective April 8, 1996. 

In November 1997, the Board denied an increased evaluation 
for DDD, but the United States Court of Appeals for Veterans 
Claims (CAVC) vacated the decision and remanded the matter.

In December 1999 and September 2000, the Board remanded the 
matter for additional development.

In June 2001, the RO increased the evaluation of DDD to 60 
percent, effective April 8, 1996.  In June 2001, the RO also 
granted entitlement to a TDIU, effective April 8, 1996.  The 
veteran has since perfected his appeal of the effective dates 
assigned for the 60 percent evaluation and the grant of a 
TDIU.

Although a 60 percent evaluation represents the maximum 
schedular evaluation under the pertinent diagnostic code 
assigned by the RO, the Board notes the veteran has asserted 
that he is entitled to an evaluation of "at least sixty 
percent to seventy percent" for his DDD.  As other 
diagnostic codes associated with the spine allow for an 
evaluation higher than 60 percent, the issue of an increased 
evaluation remains in controversy and is accordingly before 
the Board at this time.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claims.

2. The competent and probative evidence shows that the 
veteran's DDD is consistent with pronounced intervertebral 
disc syndrome, and that there is no ankylosis, vertebral 
fracture, or other finding that would allow for an 
evaluation in excess of 60 percent or a separate rating.

3. On April 8, 1996, the RO received a claim for an increased 
evaluation for DDD.

4. An increase in severity of DDD did not occur within one 
year prior to April 8, 1996.

5. On October 24, 2000, the RO received a claim for 
entitlement to a TDIU, and the record reveals no informal 
TDIU claims filed prior thereto.

6. The RO granted entitlement to a TDIU and assigned an 
effective date of April 8, 1996, the effective date of the 
increase to 60 percent for DDD.

7. The currently assigned effective date of the TDIU 
encompasses the year before the veteran submitted his TDIU 
claim.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 60 percent for 
postoperative residuals of DDD of the lumbar spine with 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 
VAOPGCPREC 36-97.

2. The criteria for an effective date prior to April 8, 1996 
for an increased evaluation of 60 percent for 
postoperative residuals of DDD of the lumbar spine with 
lumbar strain have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 
3.158(a), 3.340, 3.400(o) (2002).

3. The criteria for an effective date prior to April 8, 1996 
for a TFIU have not been met.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. §§ 3.151, 3.340, 3.400(o).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 



Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

For the issues currently on appeal, the RO has provided a 
statement of the case (SOC), several supplemental statements 
of the case (SSOCs), and a development letter dated in April 
2001.  

The April 2001 letter from the RO informed the veteran of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claims; and how to contact VA 
for additional assistance.

VA has therefore satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
section 5103(a), as amended by VCAA, and § 3.159(b), as 
recently amended, require VA to inform claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so).

The various rating decisions, SOC, and SSOCs also served to 
notify the veteran of his procedural and appellate rights.  
During the appeal process, he has exercised several of these 
rights.  For instance, he has been afforded the opportunity 
to present information and arguments in favor of his claims, 
and he and his representative have in fact done so, to 
include attendance at a personal hearing in June 1997 and the 
submission of evidence and arguments through July 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  

The veteran's written submissions and hearing testimony have 
not identified any pertinent and currently outstanding 
evidence.  In January 2000, he provided a list of all 
treatment, and these records are of file.  In April 2001, he 
responded to the VCAA development letter by indicating he did 
not have additional medical evidence to provide.

The veteran has undergone several VA examinations during the 
pendency of this appeal, the most recent examination having 
been conducted in November 2000.  




This examination was thorough and adequately addressed the 
current level of severity of DDD.  Development for another VA 
examination is therefore unnecessary in this case.

The Schedule for Rating Disabilities under DC 5293 were 
revised during the pendency of this appeal, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, DC 5293).

The Board notes that VA's failure to provide notice of this 
change in the rating criteria does not prejudice the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The revised criteria under DC 5293, like the prior criteria, 
provides for no more than the currently assigned 60 percent 
evaluation and references other rating considerations that 
were previously in effect, such as consideration of the 
Combined Rating Table and separate ratings.  The analysis of 
the increased evaluation claim, below, shows that the 
potential for an evaluation in excess of 60 percent 
essentially relied upon the consideration of other diagnostic 
codes. 

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard, supra. The record shows that the RO cited and 
considered the new duty to assist criteria in its May 2002 
SSOC, and the VCAA development letter sent in April 2001 
demonstrated the RO's consideration of the VCAA prior to 
increasing the evaluation of DDD. 

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  


In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II. Evaluation of DDD

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.



The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable, weakened movement, excess fatigability, swelling 
and pain on movement. 38 C.F.R. §§ 4.45, 4.59 (2002).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010.  38 C.F.R. § 4.71a, DC 
5010 (2002).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2002).

The Schedule for Rating Disabilities under DC 5293 were 
revised during the pendency of this appeal, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, DC 5293).

Under the revised criteria, VA is to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, 10 percent is warranted; with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, 20 percent is 
warranted; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, 40 percent is warranted; and with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, 60 percent is warranted.  
Id.

The prior version of DC 5293 provided a non-compensable 
evaluation for intervertebral disc syndrome when 
postoperative, cured; 10 percent when mild; 20 percent when 
moderate and characterized by recurring attacks; 40 percent 
when severe and characterized by recurring attacks with 
intermittent relief; and 60 percent when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.  

The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under DC 5293.  However, ratings cannot be 
assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to implicate limitation of motion.  VAOPGCPREC 
36-97.

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
impairment with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran's DDD is currently rated as 60 percent disabling 
under DC 5293.  The currently assigned 60 percent evaluation 
is significant for the current analysis in that many of the 
diagnostic codes for evaluating the spine do not provide for 
evaluations in excess of 60 percent.  See 38 C.F.R. § 4.71a 
DCs, 5003, 5010, 5285-5295.  The Board's following analysis 
is therefore limited to those pertinent diagnostic codes that 
allow for an evaluation in excess of 60 percent or allow for 
a separate rating.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  
The Board has therefore considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5285 allows for an evaluation of 100 percent for fracture 
of the vertebra with cord involvement requiring long leg 
braces or bedridden status.  38 C.F.R. § 4.71a, DC 5285 
(2002).

DC 5285 applies only when the vertebral body itself is 
deformed; 5285 is not applicable where the medical evidence 
shows only a bulging disc, since the discs are between, not 
part of, the vertebral bodies.  See Dorland's Illustrated 
Medical Dictionary, 29th ed. (2000) at p. 1958.  (The 
citations provided is purely for definitional purposes to aid 
in the Board's discussion.)  See Kirwin v. Brown, 8 Vet. App. 
148 (1995).

In this case, there is no evidence in the record showing that 
the veteran suffers from fractured or deformed vertebrae.  
For instance, results from February 2000 magnetic resonance 
imaging (MRI) showed multiple levels of disc bulge and 
degeneration but no other spine-related diagnoses were made.  
Additionally, any such suggestion in the record of vertebral 
involvement is inconsequential because the veteran is not 
bedridden and does not wear long leg braces.

DC 5286 allows for an evaluation of 100 percent for complete 
bony fixation (ankylosis) of the spine when there is marked 
deformity and involvement of major joints.  38 C.F.R. § 4.71a 
DC 5286 (2002).  

DC 5286 is to be used only for a disease such as ankylosing 
spondylitis, which by its nature involves fusion of multiple 
levels of the spine. Colayong v. West, 12 Vet. App. 524 
(1999).  In this case, the competent evidence shows that the 
veteran's DDD lacks marked deformity and does not involve 
fusion of multiple levels.  For example, the March 2000 
examiner noted that there was no obvious deformity or fixed 
deformity of the spine.

In Bierman v. Brown, 6 Vet. App. 125 (1994), the CAVC vacated 
and remanded a Board decision that had treated the entire 
disability picture, including foot drop, as encompassed 
within a 60 percent evaluation under the prior DC 5293, 
rather than assigning a separate disability evaluation for 
foot drop.  The CAVC directed the Board to discuss whether 
the veteran was entitled to a separate evaluation for foot 
drop in addition to a 60 percent evaluation under the prior 
DC 5293.

The veteran's specific disability picture, however, does not 
evidence foot drop or other neurological abnormality not 
generally associated with lumbar disability under the prior 
DC 5293.  For instance, both private and VA examination 
reports document back spasms and radiculopathy.

A 60 percent evaluation under the prior DC 5293 specifically 
takes into consideration neurological impairment inherent in 
intervertebral disc syndrome, i.e., "persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc."  38 C.F.R. § 4.71a (prior to September 22, 2002).

Similarly, the Board notes that it has considered the 
applicability of separate spine ratings or the Combined 
Rating Schedule but finds the competent evidence clearly 
demonstrates disc degeneration without overlay of other added 
disability.

Accordingly, the Board finds that a separate rating is 
unwarranted in this case and that DC 5293, by itself, is the 
most appropriate criteria for the evaluation of the veteran's 
disability and any resulting limitations therefrom.

Although the prior DC 5293 included rating criteria that 
referenced assessment of disability due to limitation of 
motion and pain, the discussion of the effect of the evidence 
regarding pain on the evaluation assigned must be explicit.  
VAOPGCPREC 36-97.  

Given the current 60 percent evaluation, however, such 
discussion is unnecessary.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (there is no basis for a rating in excess 
of the maximum schedular rating, under the provision for 38 
C.F.R. §§ 4.40, 4.45.) 

In closing, the Board notes that the lay statements of record 
that address the severity of the veteran's DDD cannot 
competently address the medical issues involved herein.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  See Gilbert, supra.


Extraschedular Consideration

The RO has determined that referral for extraschedular 
consideration is not warranted.  The RO first provided the 
criteria to the veteran for extraschedular evaluation in the 
July 1996 SOC and considered them most recently when it 
issued its June 2001 SSOC.  The RO did not find the case 
warranted referral for further extraschedular consideration.

The CAVC has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2002).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his DDD affects 
employability in ways not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.

The veteran has not alleged and the competent evidence does 
not show that his disability has markedly interfered with 
employment or has required frequent periods of 
hospitalization.  His medical treatment history, for 
instance, shows he is conservatively treated with muscle 
relaxants and pain medication on an outpatient basis and has 
not been hospitalized in 20 years for his back disability. 

The veteran has indeed been granted entitlement to a TDIU, 
but the criteria for an extraschedular rating under section 
3.321(b)(1) and a TDIU rating under section 4.16(b) are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 
161 (1994).  Section 4.16(b) merely requires a determination 
that the particular claimant is rendered unable to secure or 
follow substantially gainful occupation due to his service-
connected disabilities.  VAOPGCPREC 6-96.

In granting entitlement to a TDIU, the RO emphasized that the 
evidence showed the veteran was actually unemployed and that 
a physician opined he was unemployable.  The mere assertion 
that a disability interferes with employment or renders a 
veteran unemployable does not automatically raise or 
implicate the assertion that the regular schedular standards 
are not adequate and therefore require consideration of 
section 3.321(b)(1).  VAOPGCPREC 6-96.

The veteran has reported to several examiners a work history 
consistent with heavy exertional duties, such as construction 
and truck driving, and that he began experiencing difficulty 
performing these jobs due to increased back pain, but such 
functional limitations are the very sort contemplated by the 
Schedule.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the veteran's DDD has 
rendered his disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  


III. Earlier Effective Date for Increased Evaluation of DDD

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. 
§§ 3.1(p), 3.151(a) (2002).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by  
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim." 38 C.F.R. § 3.155 (2002).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

"Date of receipt" generally means the date on which a 
claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2002).  The date of outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim for increased benefits when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2002).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400.

In the case of claims for increased evaluations (including 
claims for a TDIU), the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later, 
except that for disability compensation, the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§§ 3.400(o)(1), (o)(2) (2000); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997); see also Wood v. Derwinski, 1 Vet. 
App. 367 (1991).    

The CAVC has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

Except as provided in Sec. 3.652, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. 1805 based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).


Factual Background and Analysis

In March 1961, the RO granted entitlement to service 
connection for lumbosacral strain, superimposed on congenital 
spondylolisthesis, rated as 10 percent disabling.  

In June 1983, the RO increased the rating to 20 percent, 
effective November 1, 1982, and described the service-
connected back disability as DDD, lumbar, postoperative 
laminectomy, L4-5, with lumbar strain.

On April 9, 1990, the RO received a statement from the 
veteran that his back disability had worsened and that he 
would therefore like to "get it checked over."  

The veteran has argued the April 9, 1990 submission 
constituted an informal claim.  The Board, however, finds 
that it cannot amount to an informal claim for an increased 
rating because the benefit sought was identified as treatment 
and evaluation, for which the RO provided information only 
weeks later.

In VA correspondence dated April 20, 1990, the RO notified 
the veteran that he is entitled to free treatment for his 
back disability.  No further correspondence ensued between 
the veteran and the RO until 1996. 

Because the 1990 submission by the veteran failed to identify 
a request for increase and was essentially abandoned, the 
date of April 9, 1990 cannot be considered the date of 
receipt of the claim.  See 38 C.F.R. §§ 3.155, 3.158(a) 
(2002); see also Fleshman v. Brown, 9 Vet. App. 548, 553 
(1996).   

On April 8, 1996, the RO received a statement from the 
veteran that his back disability had worsened and that he 
desired an increased evaluation.  This is the first occasion 
in which he asserted an increased rating was warranted.  The 
Board has thus determined April 8, 1996 to be the date of 
receipt of the claim.

As the current 60 percent evaluation for DDD has an effective 
date of April 8, 1996, the date of receipt of the claim, the 
potential in this case for an earlier effective date must be 
based on when the increase in disability occurred, as 
factually ascertainable by the competent evidence.

In the veteran's April 8, 1996 statement, he cited a pre-1987 
back surgery and a 1994 VAMC evaluation.  The Board first 
notes that competent evidence from any period prior to 1987 
cannot support the increased evaluation claim because it 
could not support an increase in disability occurred within 
one year from the date of receipt of the claim, April 8, 
1996.

The VA evaluation and treatment records from 1994 to 1996 
were in the claims file at the time of the RO's May 1996 to 
deny an increased evaluation.  A review of the this evidence 
indeed supports the RO's May 1996 decision denying an 
increase, because it is not factually ascertainable that an 
increase in disability occurred within one year from April 8, 
1996.  For instance, 1995 VA records showed steady gait, no 
report of decreased range of motion, muscle spasm, or sciatic 
neuropathy.

Accordingly, the Board finds no basis to assign an earlier 
effective date for the evaluation of DDD.  After a careful 
review of the evidence of record, the Board is of the opinion 
that a preponderance of the evidence is against the veteran's 
claim for an earlier effective date.  



In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.


IV.  Earlier Effective Date for a TDIU

Criteria

The Board is required under statute and regulation to 
evaluation the evidence of record dating back one year before 
the claim's filing to determine whether the veteran's 
unemployability due to service-connected disabilities was 
ascertainable within the year before he submitted his formal 
claim.  Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

The CAVC has also held that a total rating based upon 
individual unemployability was not a basis for an award of 
service connection but was merely an alternate way to obtain 
a total disability rating without being rated 100 percent 
disabled under VA's Schedule for Rating Disabilities.  See 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (citing 
Parker v. Brown, 7 Vet. App. 116, 118 (1994)).  

The CAVC further held that a claim for a total disability 
rating based on individual unemployability was reasonably 
raised when a claimant, whose schedular rating met the 
minimum criteria under 38 C.F.R. § 4.16(a), requested 
entitlement to an increased rating and when there was 
evidence of current service-connected unemployability in the 
claimant's claims file or in records under VA control.  Id. 
at 421.



A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.


Factual Background and Analysis

On October 24, 2000, the RO received a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  In the form, the veteran indicated that he 
had last worked in 1996; that he became too disabled to work 
in 1996; that his disability affected his full time 
employment in 1996; and that his 23-year work history in oil 
field trucking ended in 1996.

The Board finds that no earlier statements from the veteran 
indicate an intent to file a claim for the identified benefit 
of entitlement to a TDIU.  Likewise, there are no medical 
reports that can constitute an informal claim for a TDIU 
prior to the submission of the VA Form 21-8940.  See 
38 C.F.R. § 3.155; see also Norris, supra; Servello, supra.

In June 2001, the RO granted entitlement to a TDIU and 
assigned an effective date of April 8, 1996.  The RO 
apparently applied the criteria of 38 C.F.R. § 4.16(a) when 
it granted the TDIU from April 8, 1996, as the effective date 
is that of the 60 percent evaluation of DDD.  See 38 C.F.R. 
§ 4.16(a).

The currently assigned effective date of the TDIU encompasses 
the one-year period before the claim was received.  With no 
application for a TDIU prior to October 24, 2000, there 
remains no basis for an effective date earlier than April 8, 
1996.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for an earlier effective date.  
In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of DDD of the lumbar spine with 
lumbar strain, is denied.

Entitlement to an effective date prior to April 8, 1996 for 
an increased evaluation of 60 percent for postoperative 
residuals of DDD of the lumbar spine with lumbar strain, is 
denied.


Entitlement to an effective date prior to April 8, 1996 for a 
TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

